        Case 2:20-cv-03327-MAK Document 90 Filed 05/24/21 Page 1 of 27




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 RAFEEQ AHMED                                  : CIVIL ACTION
                                               :
                      v.                       : NO. 20-3327
                                               :
 WEST COAST SERVICING INC., et al.             :


                                     MEMORANDUM
KEARNEY, J.                                                                        May 24, 2021

       A mortgage servicer and its lawyers allegedly provided highly inflated payoff numbers to

a borrower facing a sheriff’s sale on his mortgaged property in early 2020 after the state court

entered judgment in April 2015 for failing to make mortgage payments. The borrower stayed an

earlier sheriff’s sale through a lengthy bankruptcy. The borrower contacted the servicer’s lawyers

asking for a payoff amount one day before the sheriff’s sale scheduled after a bankruptcy court

dismissed the borrower’s bankruptcy. The servicer’s lawyer responded with a voicemail

identifying a payoff number which the borrower knew then, and claims now, to be wildly inflated.

The borrower chose not to satisfy the judgment and the servicer’s lawyers acquired the mortgaged

property at sheriff’s sale. The borrower promptly sued the servicer and its lawyers claiming their

misrepresented payoff number violated the Fair Debt Collection Practices Act and Pennsylvania’s

Unfair Trade Practices and Consumer Protection Law. Based in part on admissions adduced in

discovery, we today grant the servicer’s and lawyers’ motions for summary judgment on the

Pennsylvania Consumer Protection Law claim as the borrower admits he never justifiably relied

upon numbers he always knew to be false. We deny the motions on most of the borrower’s debt

collection practices claim requiring we resolve fact disputes after evaluating the credibility of

witnesses in our upcoming non-jury trial.
          Case 2:20-cv-03327-MAK Document 90 Filed 05/24/21 Page 2 of 27




I.      Undisputed material facts. 1

        Rafeeq Ahmed purchased a vacant lot on Horsham Road in Montgomery County,

Pennsylvania in 2002.2 He refinanced an existing mortgage and borrowed $135,000 from Fleet

National Bank to build a home on the property. 3 He mortgaged the property to Fleet Bank and

agreed to repay the $135,000 loan through monthly payments of $755.97 over thirty years

beginning on October 1, 2003. 4 Fleet Bank required Mr. Ahmed to “pay when due the principal

of, and interest on, the debt evidenced by the Note and any prepayment charges and late charges

under the Note.” 5 Fleet Bank further required Mr. Ahmed to “pay funds for Escrow Items” as

defined in the mortgage. 6 PHH Mortgage Corporation acquired the servicing rights to the mortgage

at a later point. 7

        Mr. Ahmed and his family lived at the Horsham Road property beginning in 2002. 8 Mr.

Ahmed moved to a home he purchased in New Jersey in 2005 or 2006. 9 Mr. Ahmed moved to

Texas three years later in 2009. 10 Mr. Ahmed leased his Horsham Road property to various tenants

from 2009 to 2020. 11 Mr. Ahmed currently lives in Texas. 12

           Mr. Ahmed defaults and the bank forecloses on the mortgage in state court.

        Mr. Ahmed failed to make mortgage payments to PHH from February to June 2010. 13 On

June 16, 2010, PHH sent Mr. Ahmed a Notice of Intention to Foreclose on the property due to

$7,592.10 in missed payments. 14 PHH filed a foreclosure action on the property in the

Montgomery County Court of Common Pleas in February 2012, alleging Mr. Ahmed owed

$142,758.15 as of October 21, 2011. 15 On September 8, 2014, the state court entered judgment in

rem in favor of PHH and against Mr. Ahmed for $177,360.36. 16




                                                2
         Case 2:20-cv-03327-MAK Document 90 Filed 05/24/21 Page 3 of 27




        On April 7, 2015, PHH obtained a writ of execution for the sale of the Horsham Road

property. 17 The writ of execution totaled $189,115.48, including the $177,360.36 judgment plus

interest of $11,755.12. 18

                        Mr. Ahmed’s bankruptcy stayed the sheriff’s sale.

        Mr. Ahmed petitioned for relief under Chapter 13 of the Bankruptcy Code in the United

States Bankruptcy Court for the Northern District of Texas on July 28, 2015. 19 Home Servicing,

LLC—the mortgage servicer for the Horsham Road property at the time of his bankruptcy—filed

a proof of claim for $150,986.06. 20 Mr. Ahmed made certain (but not all) payments to the

bankruptcy trustee during his bankruptcy. 21 He also made eight payments to West Coast Servicing,

who acquired the servicing rights to the mortgage in 2015. 22 Richard Bustamante, the West Coast

servicing manager who handled the transfer of Mr. Ahmed’s loan, admitted to a “clerical mistake”

in applying some of Mr. Ahmed’s payments. 23

        Mr. Ahmed attempted to sell the Horsham Road property for $240,000 in December 2018

and requested a payoff figure for the mortgage. 24 West Coast provided a $254,902 payoff

amount. 25 Mr. Ahmed disagreed, believing he could pay off the debt for less than $200,000. 26 He

spoke to West Coast representatives about his disagreement. 27 He admits knowing West Coast

incorrectly reported his debt. 28 It seemingly did not matter then because he could not close on the

sale of the Horsham Road property for unrelated reasons. 29

        Mr. Ahmed remained in bankruptcy and filed an adversary proceeding in the bankruptcy

against West Coast on January 17, 2019, alleging West Coast misapplied payments and

inaccurately calculated the payoff amount to be $254,902.31. 30 West Coast moved to dismiss Mr.

Ahmed’s adversary complaint. 31 Mr. Ahmed agreed to dismiss the adversary proceeding. 32 The




                                                 3
         Case 2:20-cv-03327-MAK Document 90 Filed 05/24/21 Page 4 of 27




bankruptcy court dismissed Mr. Ahmed’s adversary complaint. 33 The bankruptcy court further

dismissed Mr. Ahmed’s bankruptcy case in June 2019 for failure to pay the trustee. 34

                        West Coast’s post-bankruptcy execution efforts.

       Mortgage servicer West Coast retained the law firm of Norris McLaughlin, P.A. to recover

on the September 8, 2014 judgment. 35 Norris McLaughlin employs at least three attorneys to

handle foreclosure matters. 36 Norris McLaughlin’s creditors’ rights practice group—which

involves representing creditors to enforce obligations owed to them—represents two to five

percent of its overall practice. 37 Attorney Richard Somach led his law firm’s efforts on West

Coast’s behalf. He swore he handled “hundreds” of debt collection matters since he joined Norris

McLaughlin in 2009 and these matters comprise “less than ten percent” of his practice. 38

       Attorney Somach obtained a writ of execution on September 30, 2019 for the sale of the

Horsham Road property. 39 The writ reflected the amount due as $212,720.06, consisting of

$177,360.36 in principal and $35,359.70 in interest. 40 The sheriff set the sale of the Horsham Road

property for January 29, 2020. 41 Attorney Somach mailed the Notice of Sheriff’s Sale under Rule

3129.2 of the Pennsylvania Code and a Notice of Owner’s Rights to Mr. Ahmed. 42 The Notice of

Owner’s Rights instructed Mr. Ahmed to call Attorney Somach to determine the required payment

to prevent the sheriff’s sale. 43 Mr. Ahmed received the notices on October 21, 2019. 44

       Mr. Ahmed did not try to contact West Coast since the attempted sale of the Horsham Road

property in December 2018. 45 But he contacted Attorney Somach on January 27, 2020, the week

of the sheriff’s sale, to determine the amount needed to stop the sheriff’s sale. 46 Attorney Somach

returned Mr. Ahmed’s call and left him a voicemail, explaining the payoff amount was

approximately $283,000. 47 The next day—the day before the scheduled sheriff’s sale—Mr.

Ahmed emailed Attorney Somach, stating, “Hi, Richard. I got your voicemail yesterday about my



                                                 4
         Case 2:20-cv-03327-MAK Document 90 Filed 05/24/21 Page 5 of 27




property…. Please tell me what is the amount I need to send you to stop the sheriff[’s] sale and

any other instructions to send the payment.” 48 Attorney Somach emailed Mr. Ahmed less than half

an hour later, stating “[a]ttached are the firm’s wiring instructions. The total payoff of this account

as of today is $284,000.00. The wire must be received today, otherwise, the property will be going

to sheriff’s sale tomorrow. Please advise as to when the wire is sent so that I can have our

accounting department look for it.” 49 Mr. Ahmed admits knowing Attorney Somach incorrectly

reported his debt. 50 Mr. Ahmed remained in default on his loan obligations. 51

       Norris McLaughlin attended the sheriff’s sale the next day. It announced an upset bid for

the Horsham Road property for $295,262.90. 52 The sheriff sold the Horsham Road property to

West Coast’s lawyers at Norris McLaughlin for $1,978.68. 53 On June 22, 2020, West Coast sold

the Horsham Road property for $280,280. 54

                           Mr. Ahmed sues West Coast and its lawyers.

       Mr. Ahmed sued West Coast and Norris McLaughlin last July alleging they each violated

the Fair Debt Collection Practices Act and the Pennsylvania Unfair Trade Practices and Consumer

Protection Law. 55 Mr. Ahmed alleged West Coast “misapplied tens of thousands of dollars in

[mortgage] payments” made during his bankruptcy in or about May 2016 and “provided a

knowingly inaccurate Payoff Statement” in December 2018. 56

       Mr. Ahmed separately alleged conduct after the court dismissed his bankruptcy for failing

to pay the trustee. He alleged Norris McLaughlin misrepresented the payment needed to stop the

sheriff’s sale, improperly announced an upset price at the sheriff’s sale to discourage bidding, and

failed to provide the amount needed to reinstate the loan. 57

       West Coast and Norris McLaughlin moved to dismiss the amended Complaint. 58 West

Coast argued the debt collection claim should be dismissed as time-barred as to its conduct and



                                                  5
         Case 2:20-cv-03327-MAK Document 90 Filed 05/24/21 Page 6 of 27




Mr. Ahmed did not sufficiently allege Norris McLaughlin’s vicarious liability.59 It further argued

for dismissal of the Consumer Protection Law claim, arguing Mr. Ahmed is not a “consumer” and

the economic loss doctrine barred the claim. 60 Norris McLaughlin made similar arguments. 61 We

denied both motions and allowed the parties to proceed to discovery. 62 We agreed the statute of

limitations barred Mr. Ahmed’s allegations as to West Coast’s specific conduct during the

bankruptcy but concluded Mr. Ahmed plausibly alleged an agency relationship between West

Coast and Norris McLaughlin for West Coast to be held vicariously liable for Norris McLaughlin’s

conduct. 63

II.     Analysis

        Norris McLaughlin and West Coast now move for summary judgment on the remaining

claims challenging the disclosures on the balance owed at the January 29, 2020 sheriff’s sale. 64

Norris McLaughlin argues Mr. Ahmed’s debt collection claim fails because it is not a debt

collector, its communications with Mr. Ahmed were not attempts to collect a debt, and its mere

communication of information provided by its client, West Coast, did not violate the law. It argues

Mr. Ahmed’s Consumer Protection Law claim fails because Mr. Ahmed failed to adduce specific

facts as to violative conduct, Mr. Ahmed is not a consumer under the law, and Mr. Ahmed did not

suffer damages because of its conduct.

        West Coast first argues the Rooker-Feldman doctrine and res judicata bar Mr. Ahmed’s

claims. Even assuming those doctrines do not apply, West Coast argues Mr. Ahmed’s Consumer

Protection Law claim fails because Mr. Ahmed is not a consumer under the law and Mr. Ahmed

fails to adduce evidence of the necessary elements of the law, including deceptive conduct,

justifiable reliance, and ascertainable loss. 65




                                                   6
         Case 2:20-cv-03327-MAK Document 90 Filed 05/24/21 Page 7 of 27




        We conclude genuine issues of material fact exist as to most of the debt collection claim

requiring we review these issues after evaluating the credibility of witnesses and studying exhibits

at our scheduled non-jury trial. But we need not resolve the Pennsylvania Consumer Protection

Law claim at trial as Mr. Ahmed fails to show a disputed fact contrary to his admission of never

relying on Norris McLaughlin and West Coast’s alleged misrepresentations as required under the

Consumer Protection Law.

        A.      The Rooker-Feldman doctrine and res judicata do not bar Mr. Ahmed’s claims
                against West Coast.

        West Coast first argues the Rooker-Feldman doctrine bars Mr. Ahmed’s claims regarding

the 2019 sheriff’s sale as a challenge to a state court foreclosure judgment. 66 West Coast further

argues res judicata bars Mr. Ahmed’s claims because the claims could have been litigated during

the state court foreclosure proceedings but were not. 67 Mr. Ahmed argues his claims are not barred

because they involve conduct occurring years after the foreclosure judgment and the writs of

execution and do not challenge those underlying state court judgments. 68 He relatedly argues he

could not have challenged this post-judgment conduct in the state courts. 69 We agree with Mr.

Ahmed.

        The Rooker-Feldman doctrine prohibits a district court from exercising subject matter

jurisdiction in certain circumstances. The doctrine is “‘confined to … cases brought by state-court

losers complaining of injuries caused by state-court judgments rendered before the district court

proceedings commenced and inviting district court review and rejection of those judgments.’” 70

Our Court of Appeals states four requirements must be met for the doctrine to apply: “(1) the

federal plaintiff lost in state court; (2) the plaintiff ‘complain[s] of injuries caused by [the] state-

court judgments’; (3) those judgments were rendered before the federal suit was filed; and (4) the

plaintiff is inviting the district court to review and reject the state judgments.” 71 The doctrine does

                                                   7
         Case 2:20-cv-03327-MAK Document 90 Filed 05/24/21 Page 8 of 27




not apply when the plaintiff alleges injury caused by the defendant’s conduct and not by the state

court judgment. 72

       The Rooker-Feldman doctrine does not apply to bar claims where the alleged injury stems

from collection practices used by debt collectors rather than from state court judgments. In Rivera

v. Ragan & Ragan, P.C., for example, Judge Kelly found the Rooker-Feldman doctrine did not

apply to bar a consumer’s debt collection claims against a law firm for its communications with

the consumer after entry of a state court judgment against the consumer. 73 The consumer alleged

he called the law firm to inquire about the judgment and various representatives from the law firm

engaged in violative conduct, for example, by refusing to assist him with his inquiries and

informing him they had very little information about his debt. 74 Judge Kelly concluded the Rooker-

Feldman doctrine did not bar the claims because “[consumer] does not challenge the judgment

against him in state court, but rather, only claims that [law firm]’s collection practices violated

sections of the FDCPA.” 75

       We disagree with West Coast’s theory Mr. Ahmed’s claims require us to review and reject

earlier state court judgments. Mr. Ahmed’s debt collection claim challenges Attorney Somach’s

alleged misrepresentation of the payoff amount and his alleged failure to inform him of

reinstatement figures. He crucially does not challenge the amounts reflected in the underlying

foreclosure judgment or writ of execution and instead challenges Norris McLaughlin’s (and, by

extension, West Coast’s) post-judgment conduct. Mr. Ahmed’s claim under the Consumer

Protection Law similarly does not dispute the validity of an underlying state court judgment and

instead challenges West Coast’s admitted misapplication of payments, which occurred post-

foreclosure. We need not review and potentially reject those underlying state court judgments to

evaluate Mr. Ahmed’s claims against West Coast.



                                                8
         Case 2:20-cv-03327-MAK Document 90 Filed 05/24/21 Page 9 of 27




       West Coast’s reliance on Todd v. U.S. Bank, National Association is misplaced. 76 The

plaintiff in Todd asserted breach of contract and debt collection claims against a mortgage servicer

and a law firm for (1) incorporating attorney’s fees without a lodestar analysis in the default

judgment entered in a foreclosure action and subsequently-issued writs of execution and (2) adding

interest to the default judgment in various reissued writs. 77 Judge Jones dismissed the complaint,

concluding the Rooker-Feldman doctrine deprived the court of jurisdiction over the claims. 78

Judge Jones found the claim regarding attorney’s fees only challenged fees already approved and

finalized in the default judgment. 79 Judge Jones similarly found the claim as to interest challenged

the underlying default judgment because the default judgment approved the accrual of interest

sought by the defendants. 80 Unlike the plaintiff in Todd, Mr. Ahmed does not dispute the validity

of the underlying state court judgments but instead disputes West Coast’s application of payments

and West Coast’s and Norris McLaughlin’s representations as to payoff amounts.

       Res judicata does not bar Mr. Ahmed’s claims for many of the same reasons. The doctrine

of res judicata bars a party from initiating a second suit against the same adversary based on the

same “cause of action” as the first suit. 81 Res judicata applies when three elements are met: (1) a

final judgment on the merits in a prior suit involving; (2) the same parties or their privies; and (3)

a subsequent suit based on the same cause of action. 82 “The doctrine of res judicata bars not only

claims that were brought in a previous action, but also claims that could have been brought.” 83

       Res judicata bars claims in this context when the claims are based on allegations relating

to the underlying mortgage, events leading up to the execution of the mortgage or foreclosure, or

the accuracy of the amounts sought or validity of the debt in the foreclosure action. 84 Mr. Ahmed

brings different claims; he contends West Coast inflated the payoff amount by approximately

$100,000 after the state court entered judgment in the foreclosure action. He does not dispute the



                                                  9
        Case 2:20-cv-03327-MAK Document 90 Filed 05/24/21 Page 10 of 27




validity or amount of the judgment reached in the foreclosure action. Nor does he dispute the

validity of the writ of execution. He instead contends Norris McLaughlin improperly inflated the

payoff amount and failed to inform him of his right to reinstate his mortgage in its subsequent

communications with him. Mr. Ahmed did not—and could not—bring these claims in state court

proceedings.

       B.      Norris McLaughlin is not entitled to judgment as a matter of law on most of
               Mr. Ahmed’s Fair Debt Collection Practices Act claim.

       To prevail on his debt collection claim, Mr. Ahmed must prove (1) he is a consumer; (2)

Norris McLaughlin is a debt collector; (3) Norris McLaughlin’s challenged practice involves an

attempt to collect a “debt” as the Act defines it; and (4) Norris McLaughlin violated a provision of

the Fair Debt Collection Practices Act in attempting to collect the debt. 85 Norris McLaughlin

argues Mr. Ahmed fails to prove his claim because it is not a debt collector, its communications

with Mr. Ahmed do not qualify as attempts to collect a debt, and Mr. Ahmed cannot prove Norris

McLaughlin violated the Act through alleged inaccuracies in the payoff amount or through failing

to inform him of his right to reinstate his loan. We disagree with Norris McLaughlin as to the

inaccuracies in the payoff amount but agree as to informing him of a right to reinstate the loan.

               1.      Norris McLaughlin is a “debt collector” under the Act.

       Norris McLaughlin initially argues Mr. Ahmed’s claim fails because it does not qualify as

a “debt collector” under the Act as a matter of law. 86 It argues it does not regularly collect debts

because debt collection constitutes “less than [two percent]” of the firm’s practice. 87 Mr. Ahmed

argues Norris McLaughlin is a debt collector because it admittedly handles hundreds of debt

collection matters. 88 We agree with Mr. Ahmed.

       The Act defines a “debt collector” as “any person who uses any instrumentality of interstate

commerce or the mails in any business the principal purpose of which is the collection of debts, or

                                                 10
        Case 2:20-cv-03327-MAK Document 90 Filed 05/24/21 Page 11 of 27




who regularly collects or attempts to collect, directly or indirectly, debts owed or due or asserted

to be owed or due another.” 89 The Act does not define “regularly” but, as Mr. Ahmed points out,

courts interpreting the term have developed two frameworks. 90 The “aggregate” framework

considers the amount of debt collection performed in the aggregate and establishes percentages of

how much debt collection activity qualifies as “regular,” while the “frequency” framework focuses

on the consistency of the defendant’s debt collection, regardless of its relation to the defendant’s

other business activities. 91

        Our Court of Appeals has not yet adopted one framework but appears to endorse the

“frequency” approach. In Oppong v. First Union Mortgage Corp., for example, our Court of

Appeals found a bank regularly engaged in debt collection practices—and therefore constituted a

debt collector under the Act—because it handled hundreds of debt collection matters in a typical

eighteen-month period, even though this constituted a small proportion of its overall business.92

In Silva v. Mid Atlantic Management Corp., Judge Kelly similarly found a law firm regularly

engaged in debt collection practices by accepting at least ten debt collection matters annually for

a couple of years. 93 Judge Kelly expressly rejected the law firm’s argument it did not regularly

engage in debt collection because these matters amounted to less than one percent of its total

volume of cases and revenue. 94 Judge Kelly concluded debt collection services could be rendered

“regularly” even though those services amount to a small fraction of a firm’s total activity. 95

        Like the businesses in Oppong and Silva, Norris McLaughlin is a “debt collector” because

it regularly handles debt collection matters. While these matters may amount to less than ten

percent of Attorney Somach’s practice and less than two percent of Norris McLaughlin’s practice,

Attorney Somach testified he has handled “hundreds” of debt collection matters since he joined

the firm over ten years ago. 96 He further testified at least three other attorneys at the firm handle



                                                 11
        Case 2:20-cv-03327-MAK Document 90 Filed 05/24/21 Page 12 of 27




similar matters. 97 This is sufficient evidence Norris McLaughlin “regularly” engages in debt

collection practices such that it qualifies as a “debt collector” under the Act.

               2.      Norris McLaughlin’s communications may constitute “attempts to
                       collect a debt.”

       Norris McLaughlin next argues it did not violate the Act because it did not attempt to

collect a debt. 98 It argues Attorney Somach’s calls and emails leading to the sheriff’s sale cannot,

as a matter of law, be considered attempts to collect a debt because they only responded to Mr.

Ahmed questions. 99 Mr. Ahmed argues he called Attorney Somach only because the notices he

received from Norris McLaughlin directed him to call to determine the amount owed. 100 We agree

with Mr. Ahmed.

       In determining whether a communication is made in furtherance of the collection of debt,

courts draw a distinction between a communication initiated by a debt collector and a

communication sent in response to a consumer inquiry. 101 Our Court of Appeals has not yet opined

on the issue. As Norris McLaughlin concedes, two district courts in this Circuit have found a debt

collector’s response to a consumer inquiry can constitute an attempt to collect a debt. 102 In Trunzo

v. City Mortgage, for example, Judge Hornak found a responsive letter from a law firm sent to

homeowners providing instructions about how to avoid foreclosure could constitute an attempt to

collect a debt. 103 Judge Hornak explained that, while the law firm’s letter explicitly stated it was

sent in response to an inquiry, it also contained a disclaimer explaining, “[p]lease be advised that

this firm is a debt collector attempting to collect a debt …,” making clear the letter also constituted

a collection attempt. 104 Judge Hornak also found it significant that the mortgage servicer—the law

firm’s client—expressly directed the homeowners to contact the law firm for inquiries about the

foreclosure notice they received. 105 He explained, “[t]he fact that [the consumer] took the bait and

reached out to [the law firm] does not transform the purpose of [the mortgage servicer and law

                                                  12
        Case 2:20-cv-03327-MAK Document 90 Filed 05/24/21 Page 13 of 27




firm’s] actions—the collection of a delinquent mortgage debt—into a benign exchange of helpful

information.” 106

       Judge Conaboy in Chlubicki v. PennyMac Loan Services, LLC also found responses to

consumer-initiated phone calls could constitute attempts to collect a debt under the Act because,

during the phone call, the debt collectors misrepresented that a loan was in active foreclosure and

asserted that the consumer should immediately bring the loan current to avoid the consequences

of foreclosure. 107 Judge Conaboy, explicitly agreeing with Judge Hornak’s reasoning in Trunzo,

explained “[n]othing in [the Act] compels, or even suggests, that a debt collector may enjoy ‘open

season’ on a consumer who initiates contact with a legitimate concern.” 108

       Norris McLaughlin’s attempts to distinguish its conduct from Trunzo and Chlubicki are

unavailing. Even assuming Mr. Ahmed initiated the communications, we agree with Judges

Hornak and Conaboy. Norris McLaughlin is not immune from liability under the Act because its

made alleged false statements in response to questions. Like the mortgage servicer in Trunzo,

Norris McLaughlin expressly instructed Mr. Ahmed to call Attorney Somach. In response to Mr.

Ahmed’s inquiry, Attorney Somach provided the payoff amount—which Mr. Ahmed disputes the

accuracy of—and instructed this amount would need to be wired to his firm the next day to avoid

the sheriff’s sale. Attorney Somach’s voicemail and subsequent email, like the communications at

issue in Trunzo and Chlubicki, could easily constitute a response to a consumer inquiry as well as

a collection attempt.

               3.       Norris McLaughlin may be held liable for inaccuracies in loan
                        calculations.

       Norris McLaughlin next argues Mr. Ahmed’s claim fails because Norris McLaughlin did

not service the mortgage and is not responsible for alleged miscalculations provided by its client




                                                13
        Case 2:20-cv-03327-MAK Document 90 Filed 05/24/21 Page 14 of 27




West Coast. 109 Mr. Ahmed argues Norris McLaughlin can be held liable under the Act for

providing false information. 110 We agree with Mr. Ahmed.

        Norris McLaughlin misconstrues the plain language of the Act. The Act expressly extends

to persons “who regularly collect[] or attempt[] to collect … debts owed … another.” 111 It therefore

applies to law firms who are engaged to collect debts owed to their client mortgage servicers. The

Act further imposes liability without proof of an intentional violation. 112 Section 1692(e)(2)(A),

which makes it unlawful for a debt collector to make a “false representation” as to “the character,

amount, or legal status of any debt” when attempting to collect a debt, does not require knowledge

by the debt collector. It instead “creates a straightforward, objective standard” and “[n]othing

suggests that an allowance is to be made for a defendant’s lack of knowledge or intent.” 113 Norris

McLaughlin cannot claim ignorance as a defense.

        Our Court of Appeals’s decision in McLaughlin v. Phelan Hallihan & Schmieg, LLP is

instructive. 114 In McLaughlin, a debtor brought claims under various provisions of the Act,

including Section 1692e(2), against a law firm retained by the debtor’s mortgage company,

alleging a letter sent to him by the law firm misrepresented the amount due on the loan. 115 The law

firm argued the dismissal of the claim should be affirmed, in part because the letter only contained

estimates of the amount owed. 116 Our Court of Appeals disagreed with the law firm’s

characterization of the letter as only setting forth estimates and concluded the debtor stated a claim

under the Act. 117 In doing so, the court of appeals explained, “[a]s the drafter of the letter, [the law

firm] is responsible for its content and for what the least sophisticated debtor would have

understood from it.” 118

        The cases cited by Norris McLaughlin are inapposite. In Martsolf v. JBC Legal Group,

P.C., for example, a debtor alleged a debt collector violated the Act by, among other things,



                                                   14
        Case 2:20-cv-03327-MAK Document 90 Filed 05/24/21 Page 15 of 27




mispresenting an attorney had reviewed her debts and reached an opinion they were accurate under

Section 1692e(3) of the Act, which prohibits a debt collector from “false[ly] representing or

impl[ying] that any individual is an attorney or that any communication is from an attorney” if, in

fact, no attorney reviewed the debt. 119 Judge Conner held an attorney debt collector who represents

anotherattorney personally evaluated the debtor’s accounts must have actually performed such a

review or otherwise included a disclaimer describing the level of the attorney’s involvement in

analyzing the debt. 120

       In contrast, Mr. Ahmed does not contend Norris McLaughlin misrepresented the nature of

its review of the debt owed in violation of Section 1692e(3). He instead contends Norris

McLaughlin misrepresented the amount of debt owed. As explained by our Court of Appeals in

McLaughlin, the law firm—acting as a debt collector—is responsible for its communications to

debtors; a lack of knowledge or intent does not absolve the law firm of liability. Norris McLaughlin

can be held liable for inaccuracies in the payoff amount it told Mr. Ahmed.

               4.         Norris McLaughlin did not violate the Act by failing to inform Mr.
                          Ahmed of his right to reinstate his loan.

       Norris McLaughlin finally argues it did not violate the Act by failing to inform Mr. Ahmed

of his right to reinstate his loan because (1) Mr. Ahmed never requested reinstatement figures and

(2) it does not have a duty to advise Mr. Ahmed of his contractual rights. 121 Mr. Ahmed argues,

without support, Norris McLaughlin can be liable for misleading him by failing to provide him a

reinstatement figure. 122 We agree with Norris McLaughlin.

       We analyze communications from debt collectors to consumers from the perspective of the

“least sophisticated debtor.” 123 This low standard “comports with the basic purpose of the [Act]:

…to protect all consumers, the gullible as well as the shrewd … from abusive debt collection

practices.” 124 It also, however, “prevents liability for bizarre or idiosyncratic interpretations of

                                                 15
        Case 2:20-cv-03327-MAK Document 90 Filed 05/24/21 Page 16 of 27




collection notices by preserving a quotient of reasonableness and presuming a basic level of

understanding and willingness to read with care.” 125

        Mr. Ahmed fails to cite authority—nor can we find any—suggesting a law firm collecting

debt on behalf of a client is required to advise the consumer of his right to negotiate. We cannot

find authority suggesting Congress requires debt collectors to become mandated negotiators

including offering reinstatement of his mortgage. Mr. Ahmed contacted Attorney Somach in

accord with the Notice of Owner’s Rights detailing actions Mr. Ahmed needed to take to stop the

sheriff’s sale. Attorney Somach responded by providing him a payoff amount. While Norris

McLaughlin may be held liable for inaccurate payoff numbers provided by Attorney Somach in

response to Mr. Ahmed’s questions, it cannot be held liable for also failing to affirmatively advise

Mr. Ahmed of his options beyond those detailed in the Notice of Owner’s Rights. Mr. Ahmed does

not claim the Notice of Owner’s Rights is misleading. He asks we graft additional rights. We

decline to do so.

        C.     We grant summary judgment dismissing Mr. Ahmed’s Consumer Protection
               Law claim.

        Mr. Ahmed claims West Coast and Norris McLaughlin violated Pennsylvania’s Consumer

Protection Law by, among other things, engaging in fraudulent or deceptive conduct creating a

likelihood of confusion or misunderstanding. We disagree because Mr. Ahmed admits West

Coast’s and Norris McLaughlin’s representations never deceived him. He knew they were wrong

all along.

        Pennsylvania’s Consumer Protection Law seeks to prevent “[u]nfair methods of

competition and unfair or deceptive acts or practices in the conduct of any trade or commerce

….” 126 It provides a private cause of action for “[a]ny person who purchases or leases goods or

services primarily for personal, family, or household purposes and thereby suffers any

                                                16
        Case 2:20-cv-03327-MAK Document 90 Filed 05/24/21 Page 17 of 27




ascertainable loss of money or property” due to the seller’s unfair or deceptive acts or practices. 127

To establish liability under the Consumer Protection Law’s catchall provision, Mr. Ahmed must

adduce evidence demonstrating: (1) a deceptive act likely to deceive a consumer acting reasonably

under similar circumstances; (2) justifiable reliance; and (3) justifiable reliance caused

ascertainable loss. 128

        Norris McLaughlin and West Coast argue Mr. Ahmed’s claim under the Consumer

Protection Law fails because he is not a consumer, he cannot (as a non-resident) assert a claim

against a non-resident company, he fails to demonstrate justifiable reliance on the alleged

misrepresentations and resulting injury from that reliance, and he does not specifically allege any

deceptive conduct. 129 We find Mr. Ahmed fails to adduce evidence of justifiable reliance or

resulting injury. He admittedly did not rely on the alleged misrepresentations because he knew all

along of the wrong numbers. He did nothing in reliance because he did not believe the numbers.

The Consumer Protection Law is not strict liability for false information. It requires a justifiable

reliance on the false statements causing the consumer harm. Mr. Ahmed cannot meet this burden

by his admission. We grant summary judgment on this claim without reaching the merits of the

remaining arguments.

        West Coast argues Mr. Ahmed’s claim fails because he has not proven he justifiably relied

on an alleged misrepresentations made, and instead testified he always knew their representations

about the amount owed on the loan were incorrect. 130 Mr. Ahmed argues he has demonstrated

justifiable reliance because West Coast’s conduct “caused [Mr. Ahmed] to cancel the sale.” 131 We

agree with West Coast.

        To prevail on a claim under the Consumer Protection Law, Mr. Ahmed must make an

affirmative showing of “justifiable reliance.” 132 “Evidence of reliance must go beyond simply a



                                                  17
         Case 2:20-cv-03327-MAK Document 90 Filed 05/24/21 Page 18 of 27




causal connection between the misrepresentation and the harm; a plaintiff must ‘show that he

justifiably bought the product in the first place (or engaged in some other detrimental activity)

because of the misrepresentation.’” 133 While justifiable reliance is typically a question of fact, we

may grant summary judgment where a plaintiff fails to adduce sufficient evidence of justifiable

reliance. 134

        Whether reliance on a representation is justified “depends on whether the recipient knew

or should have known that the information supplied was false.” 135 “If a man knows the truth about

the representation, he is neither deceived nor defrauded, and any loss he may sustain is in effect

self-inflicted.” 136 “This is because ‘knowledge negates the affirmative element of reliance.’” 137

        Judge Brody’s dismissal of an unfair trade practice claim in Plumbers’ Local Union No.

690 Health Plan v. Apotex Corp. is instructive. 138 In Plumbers, a health insurance plan alleged

drug manufacturers artificially inflated the average wholesale prices for their drugs and the plan

suffered harm by overpaying providers using a reimbursement formula based on the allegedly

inflated average wholesale prices. 139 Judge Brody dismissed the claim for lack of justifiable

reliance because the plan failed to allege it ever believed the average wholesale prices provided by

the manufacturers were the actual average wholesale price of their drugs. 140 Judge Brody

explained the plan could not credibly make such an allegation because the plan’s involvement in

earlier related class actions regarding a scheme to inflate average wholesale prices “clearly

demonstrates that [the plan] knew the [average wholesale prices] were not the actual average

wholesale prices.” 141

        Like the plan in Plumbers, Mr. Ahmed fails to demonstrate he justifiably relied on West

Coast’s representation of the payoff amount because he never believed it. Ahmed swore he

consistently knew the amounts represented by West Coast as due on the loan were inaccurate. Mr.



                                                 18
        Case 2:20-cv-03327-MAK Document 90 Filed 05/24/21 Page 19 of 27




Ahmed testified, for example, he disagreed with the amounts West Coast represented as owing in

its statements soon after it took over the servicing rights for his loan. 142 Mr. Ahmed further swore

he knew of the falsity of the $254,000 payoff figure provided by West Coast in December 2018

because “those three, four things [West Coast] calculated, the late payment, the included interest,

I knew that was incorrect” and even testified he could easily calculate the correct amount due

himself. 143 As Judge Brody found in Plumbers, Mr. Ahmed could not have justifiably relied on

West Coast’s representations as to amounts due shortly before the sheriff’s sale in 2019 because

he testified he never believed West Coast accurately accounted for the debt. At most, he

demonstrates some connection between West Coast’s payoff representation and his property sale

falling through. But this connection is insufficient to demonstrate justifiable reliance.

        This deficiency also exists as to Mr. Ahmed’s claim against Norris McLaughlin. Mr.

Ahmed’s deposition testimony as to the $284,000 payoff figure provided by Attorney Somach

undermines an assertion of justifiable reliance. When asked whether the $284,000 figure looked

correct to him, Mr. Ahmed said “[n]o.” 144 When asked what specifically was incorrect, Mr. Ahmed

explained, “[t]here were added fees and charges. It was incorrect.” 145 Mr. Ahmed’s knowledge

regarding the veracity of the payoff figure precludes him from claiming he justifiably relied on the

payoff amount to his detriment. At most, Mr. Ahmed establishes a connection between the payoff

figure and his inability to stop the sheriff’s sale. As explained above, this is insufficient to establish

justifiable reliance as required under the Consumer Protection Law.

III.    Conclusion

        We grant in part West Coast and Norris McLaughlin’s motions for summary judgment.

West Coast and Norris McLaughlin are entitled to summary judgment as to the claim under the

Consumer Protection Law because Mr. Ahmed fails to adduce evidence he justifiably relied on an



                                                   19
           Case 2:20-cv-03327-MAK Document 90 Filed 05/24/21 Page 20 of 27




alleged misrepresentation. He admits he did not. But we find genuine issues of material fact exist

as to the debt collection claim (other than failure to offer reinstatement) requiring we resolve these

issues in the non-jury trial beginning June 9, 2021.


1
  Our Policies require a Statement of Undisputed Material Facts (“SUMF”) and an appendix in
support of summary judgment. West Coast filed its Motion and brief in support of summary
judgment and SUMF at ECF Doc. Nos. 72 and 73. Norris McLaughlin filed its Motion and brief
in support of summary judgment and SUMF at ECF Doc. Nos. 75 and 76. Mr. Ahmed responded
to the motions at ECF Doc. Nos. 83 and 84. Norris McLaughlin and West Coast filed a Joint
Appendix at ECF Doc. No. 71. We refer to the Defendants’ Joint Appendix as “Appx.” Mr. Ahmed
filed supplemental appendices at ECF Doc. Nos. 85 and 86-1. We cite to his appendices using their
ECF docket entry numbers and corresponding pagination.
2
    Appx. 35a, 42a.
3
    Appx. 133a–148a.
4
    Appx. 151a–154a.
5
    Appx. 136a.
6
    Id.
7
    Appx. 13a ¶ 12.
8
    Id.
9
    Id.
10
     Appx. 13a.
11
     Appx. 82a, 441a, 476a–479a, 480a–488a.
12
     Appx. 11a ¶ 3.
13
     Appx. 13a ¶¶ 14, 18.
14
     Id. ¶ 18.
15
     Appx. 163a–166a.
16
     Appx. 496a–498a.



                                                 20
           Case 2:20-cv-03327-MAK Document 90 Filed 05/24/21 Page 21 of 27




17
     Appx. 499a–501a.
18
     Id.
19
     Appx. 175a.
20
     Appx. 216a–220a.
21
     Appx. 62a.
22
     Appx. 506a. ¶¶ 9, 12.
23
    ECF Doc No. 85-1 at 16-17. Mr. Bustamante explained he caught this mistake during the
litigation process. Id. at 17.
24
     Appx. 65a–66a.
25
     Appx. 66a–67a.
26
     Appx. 66a–67a.
27
     Appx. 67a–71a.
28
     Appx. 71a.
29
     Appx. 17a ¶ 43.
30
     Appx. 368a–374a.
31
     Appx. 509a–513a.
32
     Appx. 73a.
33
     Appx. 514a–515a.
34
     Appx. 74a.
35
     Appx. 389a–390a.
36
     Appx. 543a.
37
     Appx. 541, 544a.
38
     Appx. 542a.
39
     Appx. 389a–390a.
                                           21
           Case 2:20-cv-03327-MAK Document 90 Filed 05/24/21 Page 22 of 27




40
     Id.
41
     Appx. 391a.
42
     Appx. 450a–456a.
43
     Appx. 455a.
44
     Id.
45
     Appx. 123a.
46
     Appx. 75a; Appx. 568a.
47
   Appx. 116a–117a. In his voicemail, Attorney Somach specifically stated, “Mr. Ahmed, this is
Attorney Rich Somach. You called me this morning about your property that is on the sheriff's
sale list for Wednesday, I think. 2625 Horsham Road, Hatboro. I need you to return my call at
(484) 765-2291 and provide me with an e-mail address so that I can send you wire instructions.
Because if this is to be taken off the list on Wednesday, you need to wire this money to me today
or tomorrow at the latest. Tomorrow by noon. Because if we do not have the money here, we will
not continue the sale. And I'm going to tell you that your payoff is approximately $283,000.
$283,000. So that's what you should be prepared to be sending us. If there’s any question about
that, please call me right away. (484) 765-2291. If I do not hear from you today, then I will assume
you’re not paying this off and it will go to sale on Wednesday as scheduled.” Appx. 457a.
48
     Appx. 459a.
49
     Appx. 458a.
50
     Appx. 119a.
51
     Appx. 120a.
52
     Appx. 557a–558a.
53
     Appx. 410a.
54
     Appx. 424a–427a.
55
  ECF Doc. No. 1. Mr. Ahmed subsequently filed an amended complaint on October 29, 2020.
ECF Doc. No. 23.
56
     ECF Doc. No. 23 ¶¶ 35, 41.
57
     Id. ¶¶ 52, 55, 58.


                                                22
           Case 2:20-cv-03327-MAK Document 90 Filed 05/24/21 Page 23 of 27




58
     ECF Doc. Nos. 27-28.
59
     ECF Doc. No. 28-1 at 6–10.
60
     Id. at 10–14.
61
     See ECF Doc. No. 27-1.
62
     ECF Doc. No. 29.
63
     Id. at 1 n.2.
64
   Summary judgment is proper when “the movant shows that there is no genuine issue as to any
material fact and that the moving party is entitled to a judgment as a matter of law.” Fed. R. Civ.
P. 56(a). “Material facts are those ‘that could affect the outcome’ of the proceeding, and ‘a dispute
about a material fact is ‘genuine’ if the evidence is sufficient to permit a reasonable jury to return
a verdict for the non-moving party.’” Pearson v. Prison Health Serv., 850 F.3d 526, 534 (3d Cir.
2017) (quoting Lamont v. New Jersey, 637 F.3d 177, 181 (3d Cir. 2011)). On a motion for summary
judgment, “we view the facts and draw all reasonable inferences in the light most favorable to the
nonmovant.” Pearson, 850 F.3d at 533-34 (3d Cir. 2017) (citing Scott v. Harris, 550 U.S. 372, 378
(2007)). “The party seeking summary judgment ‘has the burden of demonstrating that the
evidentiary record presents no genuine issue of material fact.’” Parkell v. Danberg, 833 F.3d 313,
323 (3d Cir. 2016) (quoting Willis v. UPMC Children’s Hosp. of Pittsburgh, 808 F.3d 638, 643
(3d Cir. 2015)). If the movant carries its burden, “the nonmoving party must identify facts in the
record that would enable them to make a sufficient showing on essential elements of their case for
which they have the burden of proof.” Willis, 808 F.3d at 643 (citing Celotex Corp. v. Catrett, 477
U.S. 317, 323 (1986)). “If, after adequate time for discovery, the nonmoving party has not met its
burden, pursuant to Federal Rule of Civil Procedure 56, the court must enter summary judgment
against the nonmoving party.” Willis, 808 F.3d at 643 (citing Celotex Corp., 477 U.S. at 322-323).
65
  West Coast also argues Mr. Ahmed’s debt collection claim fails because Norris McLaughlin is
not a “debt collector” and otherwise incorporates Norris McLaughlin’s arguments as to the debt
collection claim.
66
     ECF Doc. No. 72 at 4-7.
67
     Id. at 7-8.
68
     ECF Doc. No. 83 at 10—14.
69
     Id. at 15–16.
70
  Great Western Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 164 (3d Cir. 2010)
(quoting Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005)).
71
     Id. at 166 (quoting Exxon Mobil, 544 U.S. at 284).
                                                 23
           Case 2:20-cv-03327-MAK Document 90 Filed 05/24/21 Page 24 of 27




72
     Id. at 167.
73
     No. 10-1619, 2010 WL 2635790, at *2–5 (E.D. Pa. June 25, 2010).
74
     Id. at *1.
75
     Id. at *4.
76
     No. 15-2866, 2016 WL 127543, at *5 (E.D. Pa. Jan. 12, 2016).
77
     Id.
78
     Id.
79
     Id.
80
     Id.
81
  Duhaney v. Attorney General of U.S., 621 F.3d 340, 347 (3d Cir. 2010) (citing In re Mullarkey,
536 F.3d 215, 225 (3d Cir. 2008)).
82
     Id.
83
     Id. (quoting In re Mullarkey, 536 F.3d at 225).
84
   See, e.g., Easley v. New Century Mortg. Corp., 394 F. App’x 946, 948 (3d Cir. 2010); Rhodes
v. U.S. Bank National Ass’n, 238 F. Supp. 3d 648, 651 (E.D. Pa. 2017).
85
     Jensen v. Pressler & Pressler, 791 F.3d 413, 417 (3d Cir. 2015).
86
     ECF Doc. No. 75-1 at 17–18.
87
   Id. at 18. Norris McLaughlin also argues it falls under the process server exception to the “debt
collector” definition, at least with respect to the two notices sent to Mr. Ahmed; the Notice of
Sheriff’s Sale and the Notice of Owner’s Right. The Act specifically exempts from its definition
of debt collector “any person while serving or attempting to serve legal process on any other person
in connection with the judicial enforcement of any debt.” 15 U.S.C. § 1692a(6)(D). This exception
only applies to those persons who physically serve or attempt to serve legal process. See
Kananavicius v. JP Morgan Chase Bank, N.A., No. 15-1823, 2015 WL 5093050, at *4 (E.D. Pa.
Aug. 28, 2015). It does not extend to those who hire or instruct a process server or those who
prepared the communication served on the consumer. See Flamm v. Sarner & Assocs., P.C., No.
02-4302, 2002 WL 31618443, at *5 (E.D. Pa. Nov. 6, 2002); Romea v. Heiberger & Assocs., 163
F.3d 111, 117 (2d Cir. 1998). Norris McLaughlin therefore does not fall under this exception.
88
     ECF Doc. No. 84 at 11–18.


                                                  24
            Case 2:20-cv-03327-MAK Document 90 Filed 05/24/21 Page 25 of 27




89
     15 U.S.C. § 1692(a)(6).
90
  See Coles v. Zucker Goldberg & Ackerman, No. 14-1612, 2015 WL 4578479, at *6 (D.N.J. July
29, 2015).
91
     Id.
92
     215 F. App’x 114, 118–20 (3d Cir. 2007).
93
     277 F. Supp. 2d 460, 465–66 (E.D. Pa. 2003).
94
     Id.
95
     Id. at 466.
96
     Appx. 542a.
97
     Appx. 543a.
98
     ECF Doc. No. 75-1 at 18–22.
99
     Id.
100
      ECF Doc. No. 84 at 21.
101
  See Trunzo v. Citi Mortg., 876 F. Supp. 2d 521, 535-36 (W.D. Pa. 2012) (citing DeHart v. U.S.
Bank, N.A. ND, 811 F. Supp. 2d 1038, 1056 (D.N.J. 2011)).
102
   Id. at 536-37; Chlubicki v. PennyMac Loan Servs. LLC, No. 17-1485, 2018 WL 1251986, at
*2-3 (M.D. Pa. Mar. 12, 2018).
103
      Trunzo, 876 F. Supp. 2d at 536-37.
104
      Id.
105
      Id. at 537.
106
   Id. (further noting “[t]he creation of such a large safe harbor for debt collectors under the [Act]
would seemingly cut against the purpose of the statute, which is to protect consumers and provide
a remedy for those individuals ‘who have been subjected to abusive, deceptive, or unfair debt
collection practices by debt collectors.’”) (citing 15 U.S.C. § 1692(a), (b)).
107
      Chlubicki 2018 WL 1251986 at *2-3.
108
      Id. at *3.


                                                 25
            Case 2:20-cv-03327-MAK Document 90 Filed 05/24/21 Page 26 of 27




109
      ECF Doc. No. 75-1 at 22-25.
110
      ECF Doc. No. 84 at 23.
111
    15 U.S.C. § 1692a(6) (emphasis added); see also Henson v. Santander Consumer USA Inc.,
137 S. Ct. 1718, 1722 (2017) (explaining this language “by its plain terms … seems to focus our
attention on third party collection agents working for a debt owner …”).
112
  See Glover v. F.D.I.C., 698 F.3d 139, 149 (3d Cir. 2012) (citing Allen ex rel. Martin v. LaSalle
Bank, N.A., 629 F.3d 364, 368 n.7 (3d Cir. 2011)).
113
      Id.
114
      756 F.3d 240 (3d Cir. 2014).
115
      Id. at 242–43.
116
      Id. at 246.
117
      Id.
118
      Id.
119
      No. 04-1346, 2008 WL 275719, at *7–10 (M.D. Pa. Jan. 30, 2008).
120
      Id. at *8.
121
      ECF Doc. No. 75-1 at 25–26.
122
      ECF Doc. No. 84 at 23.
123
      Brown v. Card Service Center, 464 F.3d 450, 453 (3d Cir. 2006).
124
      Id. (quotations and citations omitted).
125
      Id. (citations and quotations omitted).
126
      73 Pa. Stat. Ann. § 201-3(a).
127
      73 Pa. Stat. Ann. § 201-9.2(a).
128
   Slapikas v. First American Title Ins. Co., 298 F.R.D. 285, 292 (W.D. Pa. Mar. 7, 2014) (citing
Seldon v. Home Loan Servs., 647 F. Supp. 2d 451, 470 (E.D. Pa. 2009)).
129
      See ECF Doc. No. 75-1 at 27-30; ECF Doc. No. 72 at 13-19.


                                                26
            Case 2:20-cv-03327-MAK Document 90 Filed 05/24/21 Page 27 of 27




130
      ECF Doc. No. 72 at 15–17.
131
      ECF Doc. No. 83 at 22–24.
132
  Davis v. Bank of Am., N.A., No. 13-5396, 2016 WL 427049, at *5 (E.D. Pa. Feb. 3, 2016) (citing
Hunt v. U.S. Tobacco Co., 538 F.3d 217, 219 (3d Cir. 2008)).
133
  Slapikas, 298 F.R.D. at 292 (quoting Slemmer v. McGlaughlin Spray Foam Insulation, Inc.,
No. 12–6542, 2013 WL 3380590, at *6 (E.D. Pa. July 8, 2013)).
134
      See, e.g., Chandler v. L’Oreal USA, Inc., 340 F. Supp. 3d 551, 567-68 (W.D. Pa. 2018).
135
    Corsale v. Sperian Energy Corp., 412 F. Supp. 3d 556, 566 (W.D. Pa. 2019) (quoting Porreco
v. Porreco, 811 A.2d 566, 571 (Pa. 2002)).
136
      Id. (quoting Emery v. Third Nat’l Bank of Pittsburgh, 162 A. 281, 284 (Pa. 1932)).
137
   Plumbers’ Local Union No. 690 Health Plan v. Apotex Corp., No. 16-665, 2017 WL 4235773,
at *7 (E.D. Pa. Sept. 25, 2017) (quoting City of Phila. v. Lead Indus. Ass’n, No. 90-7064, 1992
WL 98482, at *3 n.4 (E.D. Pa. Apr. 23, 1992)).
138
      Id. at *7–8.
139
      Id.
140
      Id. at *8.
141
      Id.
142
      Appx. 78a.
143
      Appx. 67a, 71a.
144
      Appx. 119a.
145
      Id.




                                                 27
